Cage 2:19-cv-05437-CJC-MRW Document 24 Filed 06/16/20 Page lof3 Page ID #:289

1 || David Azizi, Esq. (SBN 198803)
LAW OFFICES OF DAVID AZIZI

 

 

2 13435 WILSHIRE BLVD., SUITE 1800
3 LOS ANGELES, CA 90010
Phone Number: (310) 284-9600
4 || Fax Number: (888) 400-8944 —~
5 || Attorney for Plaintiff,
6
7
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
10
11 |] HAMID MOTTAGHINEJAD, ) Case No.: 2:19-CV-05437 CJC (MRWx)
)
12 inti
Plaintift } STIPULATION TO __ CONTINUE
13 ) DEFENDANT'S MOTION FOR SUMMARY
V. ) JUDGMENT
14
SPROUTS FARMERS MARKET, INC.; SF
15 i MARKETS, LLC; AND DOES 1-50 )
INCLUSIVE )
16
7 Defendants. \
)
18 )
}
19
20 TO THE HONORABLE JUDGE AND ALL INTERESTED PARTIES HEREIN:
21
22 IT IS HEREBY STIPULATED AND AGREED by and between the parties and

23 ||their attorneys of record thereto that Defendant's Motion for Summary Judgment
24 || currently set for July 13, 2020 be continued to July 27, 2020.

25
26 WHEREAS the parties hereby stipulate that due to COVID 19 and scheduling

 

27 || conflicts with regard to setting deposition of Defendant’s employees, Plaintiff's counsel
28

-l-
STIPULATION TO CONTINUE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

 

 
Cage 2:19-cv-05437-CJC-MRW Document 24 Filed 06/16/20 Page 2 of3 Page ID #:290

1 |} was only able to recently take some of Defendant's PMK depositions on June 12, 2020

2 |}and has additional PMK deposition scheduled to take place on June 19, 2020.

4 WHEREAS Plaintiff maintains that based on the currently scheduled Motion for
5 || Summary Judgment hearing, Plaintiffs opposition would be due on June 22, 2020, and

6 || Plaintiff's counsel would not have sufficient time to oppose the motion.

8 WHEREAS Plaintiff's counsel further reserves the right to file an Ex-Parte Motion
9 ||based on good cause to continue the summary judgment hearing past July 27, 2020, if
10 |] it is determined that additional time is necessary to file an opposition.
1]
12 IT IS HEREBY FURTHER STIPULATED AND AGREED that a facsimile

13 || Signature will serve as an original signature.

  

 

 

14
15 IT IS SO STIPULATED.
16
17 || DATED: June 16, 2020 IA DAVID AZIZI
18
19 BY:
a ZI, :
20 Attorneys for Plaintiff
HAMID MOTTAGHINEJAD
2]
22
23 | DATED: June 16, 2020 AMARO | BALDWIN
04 LARA
By:
25 RUDIE D. BALDWIN
Attorneys for Defendant,
26 SF MARKETS, LLC
27
28

-2-
STIPULATION TO CONTINUE DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

 

 

 
ase 2:19-cv-05437-CJC-MRW Document 24 Filed 06/16/20 Page 3o0f3 Page ID #:29

PROOF OF SERVICE
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

| am employed in the County of Los Angeles, State of California. | am over the age

in - wo Nm

o fF ST DD

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
2]
28

of 18 and nota party to the within action; my business address is 3435 Wilshire Blvd. Suite
1800, Los Angeles, CA. 90010.

On June 16, 2020, | served the forgoing document described as: STIPULATION TO

CONTINUE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT on interested parties
in this action by placing the true copy thereof in a enclosed sealed envelope addressed as

 

follows:

Michael L. Amaro, Esq. (SBN 109514)
Rudie Baldwin, Esq. (SBN 245218)
Amaro / Baldwin

180 E. Ocean Blvd. Suite 850

Long Beach, CA 90802

[X ] (BY MAIL)

[ ] | deposited such envelope in the mail at Los Angeles, California. The
envelope was mailed thereon with postage thereon fully prepaid.

[X] As follows: | am “readily familiar’ with the firm’s practice of collection and
processing correspondence for mailing. Under that practice it would be
deposited with the U.S. postal service on that same day with postage
thereon fully prepaid at Los Angeles, and the ordinary course of service is
presumed invalid if the postal cancellation date os postage meter date is
more than one day after date of deposit for mailing in affidavit.

[ ] (BY PERSONAL SERVICE) | caused to be delivered such envelope by hand
to Defendant.

[X] (VIA EMAIL) By faxing the entire document listed to:

RBALDWIN@amarolawyers.com, jvillegqas@amarolawyers.com

[ ] (VIA FACSIMILE) By faxing the entire document listed to:

[ ] (STATE) | declare under penalty of perjury under the laws of the State of
California that the above is true and correct.

[X] (FEDERAL) | declare that | am employed in the office of a member of the bar

of this court at whose direction the service was made.

Executed on June 16, 2020, at Los Angeles, California 90010.

rine) €- Vint

Déclarant - Marina C. Ventura

 

1

 

 

PROOF OF SERVICE

 
